Case 2:09-cv-05395-BRM-JSA Document 460 Filed 06/14/21 Page 1 of 4 PageID: 8432




                                             June 14, 2021



 VIA ECF
 Honorable Jessica S. Allen, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Federal Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

            Re:    Krishanthi, et al. v. Rajaratnam, et al.
                   Civil Action No. 09-05395 (BRM)(JSA)

 Dear Judge Allen:

            The Court’s Text Order entered on June 3, 2021 (ECF No. 459) sought the filing of a joint

 letter by the parties if agreement could not be reached on a Scheduling Order. Plaintiffs’ counsel

 reached out to defense counsel earlier today to combine the parties’ letters into a joint submission.

 At approximately 2:30pm, Defendants informed Plaintiffs that they planned to submit three single-

 spaced pages of argument rather than the Court-ordered joint submission of four pages, double-

 spaced. Plaintiffs considered the proposal to act accordingly and decided to abide by the Court’s

 Text Order and limited their submission to approximately half of a four-page, double-spaced

 submission. We then provided the text of the letter below to defense counsel for inclusion with

 what they intended to submit as Plaintiffs’ counsel had not seen any draft of Defendants’ proposed

 submission. Such a draft was not circulated until after 6:30pm; however, review of Defendants’

 submission was not able to take place until approximately 9:45pm due to other intervening factors.

 Motley Rice attorney John Eubanks wrote to defense counsel by e-mail at 10:08pm regarding what



 879394.1
Case 2:09-cv-05395-BRM-JSA Document 460 Filed 06/14/21 Page 2 of 4 PageID: 8433




 Honorable Jessica S. Allen, U.S.M.J.
 June 14, 2021
 Page 2

 Plaintiffs view as an improper submission by Defendants given the Court’s Order and stated that

 Plaintiffs would file their letter separately.1

            Therefore, Plaintiffs submit this letter—on their own rather than jointly with Defendants

 who have chosen to alter the rules again at the last moment—to identify the remaining scheduling

 disputes between the parties following additional meet-and-confer sessions. While certain areas

 of disagreement have been narrowed, the parties remain in a stalemate regarding certain discovery

 issues that inhibit the ability to proceed to expert discovery followed by briefing on motions for

 summary judgment.

            The parties and independent counsel for the former-JTTF Agents have met and conferred

 and are endeavoring to further narrow the scope of disagreement with respect to certain non-party

 discovery disputes that impact the commencement of expert discovery in this case. The remaining

 disagreements arise out of two specific issues: (1) whether or not written fact discovery has been

 completed; and (2) whether the deposition of the Confidential Source proffered by Plaintiffs should

 be re-convened. In a May 21, 2021 discovery letter, defense counsel argued that 204 documents

 that were either redacted in full (or slip-sheeted), partially redacted, or designated as privileged


 1
   In full disclosure, Mr. Eubanks’ e-mail stated, “Having briefly reviewed your submission, I
 question whether you ever, in good faith, believed [the parties] would be submitting a joint letter
 to the Court. At this point, I do not think it would be appropriate to submit this as a joint submission
 because Plaintiffs have attempted to abide by the Court’s order to shortly flag the issues within a
 limited space (not to mention, [Plaintiffs’] submission is almost identical to what we submitted to
 the Court by the Court’s prior deadline thus giving Defendants two weeks to craft their response).
 Your submission, on the other hand, raises too many half-truths and misrepresentations to address
 prior to midnight tonight given that no draft was sent until 6:30pm.

 “This gamesmanship by defense counsel comes as no surprise, but Plaintiffs submit that you
 should submit your letter in complete contravention of the Court’s Order on your own. We will
 file our submission independently.”

 879394.1
Case 2:09-cv-05395-BRM-JSA Document 460 Filed 06/14/21 Page 3 of 4 PageID: 8434




 Honorable Jessica S. Allen, U.S.M.J.
 June 14, 2021
 Page 3

 pursuant to Magistrate Judge Dickson’s ruling regarding the privilege log required for the third-

 party subpoena production for the three former-JTTF investigators should be produced

 notwithstanding the asserted privilege related to the attorney work-product doctrine and relevance.

 Through the meet-and-confer process, 26 of these documents have been subsequently produced,

 and Defendants have withdrawn their challenge to redactions on 40 of these documents; however,

 138 documents remain in dispute. The primary rationale for the privilege designation on these

 documents is that Plaintiffs’ counsel does not believe that Defendants are entitled to know the

 number of hours worked, the expenses accumulated, and the money paid to Plaintiffs’ non-

 testifying investigators as part of this litigation—especially in response to a broad and unrestricted

 subpoena that is not narrowly tailored for this purpose. What Plaintiffs’ counsel have paid their

 investigators for work performed as part of the investigation in this lawsuit is immaterial to any

 claim or defense of the Defendants. With regard to reimbursement of expenses to the Confidential

 Source, Plaintiffs have made every attempt to provide all such documents. Defendants’ attempts

 to obtain the billing records and payments received for Plaintiffs’ retained non-testifying

 investigators is an inappropriate violation of the work-product doctrine. Defendants have the

 responsive discovery concerning payments made to the Confidential Source, and no further

 discovery is warranted or appropriate.2 A prompt briefing schedule should be adopted by the Court

 to address these issues related to subpoena compliance sooner rather than later.


 2
   The timeliness of Defendants’ noted “deficiencies” in both production and privilege logs for the
 responses to subpoenas issued to these three former-JTTF investigators also demonstrates
 Defendants’ dilatory practices with regard to proceeding to dispositive motions. It took over four
 months to receive written deficiencies for the production and over two months to provide feedback
 on the privilege logs produced. At this pace, continued discovery only serves to delay proceeding
 to dispositive motions.

 879394.1
Case 2:09-cv-05395-BRM-JSA Document 460 Filed 06/14/21 Page 4 of 4 PageID: 8435




 Honorable Jessica S. Allen, U.S.M.J.
 June 14, 2021
 Page 4

            Finally, Defendants elicited over 16 hours of on-the-record testimony from the

 Confidential Source in a deposition that spanned across four days in July 2018. See ECF No. 369

 at 3. While Defendants ostensibly kept the deposition open at that time, this position was opposed

 by Plaintiffs’ counsel. To the extent that the Court wishes to entertain any re-opening of this

 deposition, Plaintiffs submit that leave to do so must be granted with good cause shown. Plaintiffs

 suggest that Defendants file their brief in support of reopening the deposition of the Confidential

 Witness in fourteen days, and Plaintiffs will respond one week thereafter. The parties’ proposals

 following resolution of these document discovery and deposition issues are substantially similar

 in addressing expert disclosures, expert discovery, and motions for summary judgment on the

 record. Therefore, if the Court determines that the Confidential Source’s deposition will not be

 re-opened, then the parties can proceed to expert disclosures and discovery in advance of

 Defendants’ motion for summary judgment.

            Given the failure of the parties to provide a joint submission, Plaintiffs submit that a

 conference before the Court may be appropriate to provide the parties with an understanding of

 how the Court wishes to proceed. Should the Court wish to entertain briefing on these issues,

 Plaintiffs look forward to the opportunity to present their arguments in that appropriate forum.



                                                 Respectfully submitted,

                                                 /s/ Joseph J. DePalma

                                                 Joseph J. DePalma

 JJD:emp

 cc:        All counsel of record (via CM/ECF)

 879394.1
